Citation Nr: 1450978	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-25 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the Navy from May 1985 to April 1989, with the United States Naval Reserve from 1989 to 1991, with the Coast Guard from March 1991 to March 1997 and with the Alabama Air National Guard from March 2004 to May 2008 with periods of active duty for training.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain a clarifying medical opinion and to verify whether the Veteran served in the Southwest Asia theater of operations while on active duty.

The Veteran contends his sleep apnea had its onset during active duty service, specifically while in the Coast Guard.  See September 2014 Hearing Transcript.  In the alternative, he argues that his sleep apnea was caused by or aggravated by his service-connected allergies.  See December 2013 Statement of Accredited Representative. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection can be established if the evidence demonstrates that the Veteran was disabled from disease or injury incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA) or he was disabled from an injury (but not disease) incurred or aggravated during a period of inactive duty for training (INACDUTRA). See 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d) . 

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran contends he had sleeping problems and morning headaches beginning in the Coast Guard and that he was told by his bunkmates that he snored, although he had no idea until many years later that such symptoms might be manifestations of sleep apnea.  He also submitted the statement of a friend who had known him since 1995 and indicated she knew he snored "extremely loudly" because she had heard it.  The Veteran is competent to report symptoms of a sleep disability as well as a continuity of symptomatology.  In addition, his friend is compentent to testify that she heard him snoring prior to his diagnosis of sleep apnea.  However, these reports must be weighed against the objective evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Several service treatment records from the Veteran's period of service in the Coast Guard indicate complaints of headaches in the morning, trouble falling asleep, phlegm stuck in the throat and difficulty breathing.  See, i.e., August 5, 1992, February 10, 1993, June 29, 1993, July 15, 1996, August 6, 1996, January 16, 1997 and February 11, 1997.  The diagnoses rendered were seasonal allergies and upper respiratory infection.  There was no treatment for or diagnosis of sleep apnea.

In a December 2005 treatment record from the Maxwell Air Force Base, the Veteran sought treatment for a "breathing problem".  There is no evidence he was serving on ACDUTRA at this time.  His past medical history was reviewed and nasal passage blockage with loud snoring was noted.  In October 2006, the Veteran reported a several year history of loud snoring with frequent arousals associated with the snoring or a gasping sensation.  He complained also of daytime sleepiness and headaches in the morning.  The impression was possible sleep apnea and a sleep study was ordered.  In December 2006, the Veteran underwent a sleep study and "severe" obstructive sleep apnea was diagnosed.  The Veteran began using a CPAP machine 90 percent of the time when sleeping.

In November 2007, based on sleep apnea requiring constant use of a CPAP machine, the Veteran was found unfit for worldwide duty and was separated from the Alabama Air National Guard. 

In January 2008, the RO granted service connection for allergies.  

In January 2010, the Veteran underwent a VA examination to consider the etiology of his sleep apnea.  The examiner reviewed the Veteran's medical records and opined that it was less likely than not that sleep apnea was related to or caused by active duty service.  The examiner's rationale was that there was no treatment for or diagnosis of sleep apnea during the Veteran's periods of active duty as reflected by review of the service treatment records.

Upon review of the entirety of the evidence, the Board finds that the opinion provided by the VA examiner in 2010 was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Here, the examiner did not consider the lay evidence that the Veteran had been snoring, dealing with headaches and sleep difficulties for many years, to include while he was in the Coast Guard.  In addition, private medical records dated in both 2007 and 2012 tend to indicate that the CPAP machine helped to eliminate the Veteran's headaches, his daytime sleepiness and his snoring, all symptoms he indicates began during his active duty service with the Coast Guard.  

The Board finds that a medical opinion should be sought based on a review of the lay and medical evidence of record to determine whether it is at least as likely as not that sleep apnea had its clinical onset during the Veteran's active duty service considering the competent statements of the Veteran and his friend who indicated the Veteran had snored for many years prior to a diagnosis.  In addition, the examiner should recognize service treatment records indicating morning headaches and trouble sleeping; the same symptoms that preceded the recognition of severe obstructive sleep apnea in December 2006 and that were alleviated by use of a CPAP machine.

If the examiner does not conclude that it is at least as likely as not that sleep apnea had its onset during active duty service, he or she should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was proximately caused by or aggravated by his service-connected allergies.

The Board also notes that at his hearing in September 2014, the Veteran related that he served in the Persian Gulf during his time with the Navy between 1985 and 1989; he believes that perhaps he is entitled to service connection on a presumptive basis pursuant to 38 C.F.R. § 3.317.  As to the Veteran's service in the Persian Gulf, it is not clear from the Veteran's service treatment records (STRs) or his personnel records when and where he was in the Persian Gulf so as to determine whether the application of 38 C.F.R. § 3.317 is appropriate when adjudicating his claim.  On remand, the RO should attempt to verify any service the Veteran had in Southwest Asia theater of operations during his years on active duty.

Accordingly, the case is REMANDED for the following action:

1.   Verify any service in the Southwest Asia theater of operations during the Veteran's active duty service with the Navy between May 1985 and April 1989 or with the Coast Guard between March 1991 and March 1997 to help determine whether 38 C.F.R. § 3.317 is applicable in this case.  All efforts to verify this service should be documented in the claims file.

2.  Return the claims file with the complete records and this REMAND to the examiner who provided the January 2010 VA examination, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion based on review of the record.

The claims file must be made available to and be reviewed by the examiner and the report should reflect that a review was made.  

After review of all lay and medical evidence of record, the examiner should then state an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current sleep apnea was incurred in or had its clinical onset in service.  The examiner should specifically recognize the lay statements of record that the Veteran snored and experienced morning headaches while in the Coast Guard and thereafter prior to a diagnosis in 2006 of "severe" sleep apnea.

If the examiner finds it is less likely than not that the Veteran's sleep apnea was incurred in or had its onset while serving on active duty, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea was caused by the Veteran's service-connected allergies or was aggravated by his service-connected allergies.
An opinion as to both causation and aggravation must be rendered.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.

3.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



